06/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0150



                            No. DA 22-0150

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CODY EATON,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including August 1, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 27 2022